NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GAVIN B. DAVIS,                                  No. 16-56306

                  Plaintiff-Appellant,            D.C. No. 3:16-cv-00897-BTM-
                                                  WVG
   v.

 JOHN GREGORY UNRUH, an individual;               MEMORANDUM*
 et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry Ted Moskowitz, Chief Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Gavin B. Davis appeals pro se from the district court’s judgment in his

action alleging federal and state law violations. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Davis’s
request for oral argument set forth in the opening brief is denied.
comply with Fed. R. Civ. P. 8. We review de novo a dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).

We affirm.

      The district court did not abuse its discretion by dismissing Davis’s action

for failure to comply with Fed. R. Civ. P. 8. Despite the district court’s warning,

Davis’s amended complaint consisted of 159 pages -- 58 pages more than the

original complaint -- as well as 172 pages of exhibits. See McHenry v. Renne, 84
F.3d 1172, 1177 (9th Cir. 1996) (affirming dismissal of complaint that was

“argumentative, prolix, replete with redundancy, and largely irrelevant”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                       16-56306